Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s “Response to Amendment and Reconsideration” filed on 3/14/2022 has been considered.
Applicant’s response by virtue of amendment to claims 11, 14, 18 has overcome the Examiner’s rejection under 35 USC § 112 paragraph.
Claims 1, 11, 14, 18 are amended. Claims 1-20 are pending in this application and an action on the merits follows.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soysa et al.(U.S. Patent Publication No. 2013/0238456)

Regarding claim 1, Soysa teaches presenting a mobile device to a tag; (user may interface or tamp with an NFC smart tag, [22, 35])
establishing a secure communication channel between the mobile device and the tag; (establishing a secure connection with NFC smart tag, [22, 36])
receiving, via the secure communication channel, information encoded on the tag, wherein the information received from the tag includes at least one of a unique identifier TagID, assigned to the tag and identification information, POS ID, describing a property of a Point Of Service (POS) terminal that is associated with the tag; (The mobile device user may interface or “tap” mobile device 104 with an NFC smart tag 110 of touch point 102 in order to obtain, via NEC, an identification code identifying electronic transaction terminal device 108 and an address (e.g., a URL or IP address) associated with backend server system 106, [22]), 
establishing a secure communication channel between the mobile device and a cloud payment server; providing, via the secure communication channel established between the mobile device and the cloud payment server, an identifier, mobileID associated with the mobile device and one or both of the TagID and POS ID; (use address to wirelessly transmit the identification code and a mobile device identifier to backend server, [22, 35, 38])
receiving, at the mobile device and via the secure communication channel established between the mobile device and the cloud payment server, transaction details describing a transaction occurring at the POS terminal concurrent with the mobile device being presented to the tag; (the identification code is used to provide an electronic certificate to a terminal device. In one embodiment, the backend server system may utilize the identification code to establish communication with the corresponding electronic transaction terminal device as well as to query a database to locate at least one electronic certificate which may be applicable to an electronic transaction being conducted with the mobile device, [39]), 
rendering, with a user interface of the mobile device, a prompt for a user of the mobile device to accept or deny the transaction occurring at the POS terminal; (send the resulting payment amount of the purchase transaction to mobile device 104 for display on the customer's mobile device screen. POS application 122 may also subsequently request the customer to select a payment option, [27]),
and based on the user's response to the prompt, providing via the secure communication channel established between the mobile device and the cloud payment server, a message to the cloud payment server that either causes the cloud payment server to complete the transaction occurring at the POS terminal or deny the transaction occurring at the POS terminal, (Once payment is received and accepted, POS application 122 may send a payment confirmation and transaction completion message to mobile device 104, [28]. 

Regarding claim 2, Soysa teaches the cloud payment server provides a store backend server with a message indicating the user's intent for tap-to-pay that includes one or more of the mobileID, the TagID, and the POS ID, (customer (e.g., mobile device user) utilizes mobile device 104 provisioned with a supported customer mobile application 116 (e.g., from a retailer, from a service provider, [23], POS application 122 (via POS interface application 120) may communicate the item information to backend server system 106. In addition, POS application 122 may compel electronic transaction terminal device 108 to identify if there are any applicable electronic certificates (e.g., coupons/offers/promotions/etc.) available in backend system server 106 (e.g., in an online repository or in electronic certificate database 118) which can be applied to the purchase transaction based on a mobile device identifier and the type products the mobile device user has presented for purchase, [23-24], Upon receiving the identification code, customer mobile application 116 on mobile device 104 may be selected or triggered to provide (e.g., pushes) the touch point identification code, a mobile device identifier, and an electronic certificate identifier (e.g., a coupon code) to backend server system 106, [33]

Regarding claim 3, Soysa teaches the store backend server provides a message to the POS terminal that indicates the user's intent for tap-to-pay and, in response thereto, provides the store backend server with the transaction details for the transaction occurring at the POS terminal, (POS interface application 120 provides the electronic certificate to POS application 122, which applies the electronic certificate (e.g., a coupon code) to the purchase transaction, adjusts the purchase amount, and prompts the mobile device user (e.g., via mobile device 104) for payment, [33]).
Regarding claim 4, Soysa teaches the transaction details received from the POS terminal are forwarded to the cloud payment server, [27-28].
Regarding claim 5, Soysa teaches the user's response to the prompt comprises an acceptance of the transaction and, in response thereto, the cloud payment server provides the store backend server with payment information to satisfy the transaction occurring at the POS terminal.  
Regarding claim 6, Soysa teaches the secure communication channel established between the mobile device and the tag comprises a Near Field Communications (NFC) channel.  
Regarding claim 7, Soysa teaches the secure communication channel established between the mobile device and the tag comprises a Bluetooth channel.  
Regarding claim 8, Soysa teaches providing the store backend server or the POS terminal with coupon information, [33]. 
Regarding claim 9, Soysa teaches the coupon information is provided from the mobile device to the cloud payment server and then the coupon information is provided from the cloud payment server to the store backend server for application to the transaction occurring at the POS terminal, [33]. 
Regarding claim 10, Soysa teaches the coupon information is provided directly to the POS terminal by the mobile device such that the POS terminal applies the coupon information to the transaction occurring at the POS terminal, [32-33].  
Regarding claim 11, Soysa teaches the POS terminal comprises a BLE receiver and the coupon information is provided directly to the POS terminal by the mobile device via the BLE receiver, [34].  
Regarding claim 12, Soysa teaches the POS ID comprises a unique identifier assigned to the POS terminal, [22-25, 34].
Regarding claim 13, Soysa teaches the POS ID comprises one or more of the following: a location of the POS terminal; a location of the tag; geolocation information; a retailer identifier; information describing a good or service to be purchased; an offer identifier; an identifier of a mobile merchant's mobile device; a Bluetooth Low Energy (BLE) identifier; a physical position in a queue;  42WO 2019/058181PCT/IB2018/001230 a table identifier within a restaurant; and a door identifier, [22-25, 34]. 
Regarding claim 14, Soysa teaches 
a Point of Service (POS) terminal; 
a tag positioned within physical proximity of the POS terminal and encoded with information describing the POS terminal (POS ID) as well as a unique identifier assigned to the tag (TagID), wherein the tag is configured to provide one or both of the POS ID and TagID to a mobile device presented thereto via a wireless communication interface; and 
a store backend server in communication with the POS terminal, wherein the store backend server is configured to receive the POS ID and/or TagID from a cloud payment server and, in response thereto, target a message to the POS terminal based on the POS ID and/or TagID; wherein the POS terminal responds to the message received from the store backend server with one or more transaction details describing a transaction occurring at the POS terminal such that the one or more transaction details are provided to the mobile device thereby enabling a user of the mobile device via the store backend server and the cloud payment server to accept or deny the transaction, (send the resulting payment amount of the purchase transaction to mobile device 104 for display on the customer's mobile device screen. POS application 122 may also subsequently request the customer to select a payment option, [27], once payment is received and accepted, POS application 122 may send a payment confirmation and transaction completion message to mobile device 104, [28],  mobile device 104 may be configured to only provide customer identification information (e.g., a mobile device identifier) to backend server system 106 since payment, loyalty, coupons/offers and other data may be stored in the cloud corresponding to the identification information. Similarly, the electronic certificates and identifiers may also be mapped to identifiers that are associated with goods or services that may be scanned/registered at a point of sale (e.g., cash register 109). Thus, when a customer has an item for purchased scanned at the point of sale, electronic transaction terminal device 108 may provide an associated product identifier to backend server system 106. Backend server system 106 may then query database 118 to determine if any electronic certificates correspond to the product identifier and/or an identifier corresponding to the customer (e.g., a loyalty membership identifier or a mobile device identifier). See [25]).

Regarding claim 15, Soysa teaches the tag is encoded with a unique identifier assigned to the POS terminal as part of the POS ID, [15]. 
Regarding claim 16, Soysa teaches the store backend server is further configured to provide the POS terminal with a confirmation message indicating that payment is received when the user accepts the transaction, [28]. 
Regarding claim 17, Soysa teaches the POS terminal comprises a mobile device carried by a mobile merchant, [28].  

Claim 18 recites the above limitations as rejected in Claims 1 and 14 and additionally recites a cloud payment server in communication with the POS terminal; (Fig. 1, 106) wherein the cloud payment server is configured to receive the POS ID and/or TagID from the tag [15-17, 22].
Regarding claim 19, Soysa teaches the message is transmitted to the POS terminal via a store backend server, [23-24, 34].  
Regarding claim 20, Soysa teaches upon receiving approval of the transaction details from the mobile device, the cloud payment server transmits payment for the transaction to the store backend server, 27].

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach:’wherein the POS terminal responds to the message received from the store backend server with one or more transaction details describing a transaction occurring at the POS terminal, such that the one or more transaction details are provided to the mobile device, via the store backend server and the cloud payment server, thereby enabling a user of the mobile device to accept or deny the transaction”.
Examiner does not agree. Soysa teaches POS application 122 may send the resulting payment amount of the purchase transaction to mobile device 104 for display on the customer's mobile device screen. POS application 122 may also subsequently request the customer to select a payment option, [27], In step 206, a communications link is established between the mobile device and the backend server system. In one embodiment, the mobile device utilizes the backend server system address obtained from the touch point to establish a channel of communication with the backend server system. [0038] In step 208, an identification code and mobile device identifier is received. In one embodiment, the backend server system receives an identification code and a mobile device identifier from the mobile device via the established communications link. [0039] After obtaining an appropriate electronic certificate, the backend server system may provide the electronic certificate. to the identified electronic transaction terminal device that is associated with the identification code.
 mobile device 104 may be configured to only provide customer identification information (e.g., a mobile device identifier) to backend server system 106 since payment, loyalty, coupons/offers and other data may be stored in the cloud corresponding to the identification information. Similarly, the electronic certificates and identifiers may also be mapped to identifiers that are associated with goods or services that may be scanned/registered at a point of sale (e.g., cash register 109). Thus, when a customer has an item for purchased scanned at the point of sale, electronic transaction terminal device 108 may provide an associated product identifier to backend server system 106. Backend server system 106 may then query database 118 to determine if any electronic certificates correspond to the product identifier and/or an identifier corresponding to the customer (e.g., a loyalty membership identifier or a mobile device identifier). See [25]. Such communication from customer device to backend server teaches the above limitations, therefore the Examiner maintains the rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MILENA RACIC/Patent Examiner, Art Unit 3627   

                                                                                                                                                                                                     
/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627